     Case 2:90-cv-00520-KJM-DB Document 7113 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                                    EASTERN DISTRICT OF CALIFORNIA
 9

10    RALPH COLEMAN, et al.,                                     No. 2:90-cv-0520 KJM DB P
11                          Plaintiffs,
12             v.                                                AMENDED ORDER1
13    GAVIN NEWSOM, et al.,
14                          Defendants.
15

16                     On December 11, 1995, the court entered an order referring this matter to a Special

17   Master and directing that the Special Master’s fees and expenses be borne by the defendants as

18   part of the costs of this action. A significant amount of work remains to be done by the Special

19   Master and additional funds are required to pay his fees and expenses.

20                     The court must take all steps necessary to ensure timely payment of the Special

21   Master’s fees and expenses. On February 4, 2020, June 5, 2020, July 23, 2020, and December 9,

22   2020, the court increased the required deposits in light of the increase in both the Special Master’s

23   workload and his staff. See ECF Nos. 6455, 6703, 6784, 6977. Exigent circumstances presented

24   by the novel coronavirus pandemic and ongoing outstanding remedial issues require an additional

25   deposit of funds within the next thirty days.2

26   1
       This order amends paragraph 1 of the order filed March 23, 2021, ECF No. 7100, to reflect that the deposit of costs
     required is the one-hundred and thirty-eighth interim payment.
27   2
       The uncertainties regarding the remedial path of this action in view of the issues that remain outstanding, and the
     ongoing impacts of the novel coronavirus pandemic, which has required formation of a special task force supervised
28   by the Special Master, continue to require a substantial increase in the deposit required by this order.
                                                                1
     Case 2:90-cv-00520-KJM-DB Document 7113 Filed 03/29/21 Page 2 of 2


 1                  Accordingly, good cause appearing, IT IS HEREBY ORDERED that:
 2                  1. Within thirty days from the date of this order, defendants shall deposit with the
 3   Clerk of the Court a one hundred and thirty-eighth interim payment of costs in the amount of
 4   $3,000,000.00, which amount shall be invested in the interest-bearing account previously opened
 5   for this action; and
 6                  2. The Clerk of the Court is directed to serve a copy of this order on the Financial
 7   Department of this Court.
 8   DATED: March 29, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
